Citation Nr: 1024905	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  09-11 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of service connection for lung cancer, 
and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
In that decision, the RO confirmed and continued a previously 
denied claim of service connection for lung cancer because new 
and material evidence had not been received to reopen the 
previously denied claim.  

The reopened claim of service connection for lung cancer is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service 
connection for lung cancer.  A notice of disagreement (NOD) was 
timely received in March 2005 and a statement of the case (SOC) 
was issued in August 2005; however the Veteran did not submit a 
timely substantive appeal, VA Form 9, or equivalent, within the 
subsequent sixty day period, and the March 2004 decision became 
final.

2.  Evidence submitted since the RO's March 2004 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for lung cancer, and therefore raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's March 
2004 decision which denied service connection for lung cancer; 
thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable nature of the Board's decision on the issue 
of whether new and material evidence has been received to reopen 
the previously denied claim of service connection for lung 
cancer, there is no prejudice to the appellant, regardless of 
whether VA has satisfied its duties of notification and 
assistance with respect to reopening previously denied claims.  
In other words, despite any defect in the notice provided to the 
Veteran regarding new and material evidence, the matter is 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In a March 2004 rating decision, the RO denied service connection 
for lung cancer, which was claimed as secondary to in-service 
herbicide exposure.  The basis of the denial was that the record 
did not show that the Veteran was diagnosed with or treated for 
lung cancer during service or within a year following discharge 
from service, and the evidence reflected that the Veteran had no 
service in the Republic of Vietnam during the Vietnam era; thus, 
exposure to herbicides was not presumed and service connection 
for lung cancer on a presumptive basis was not warranted.  

A notice of disagreement (NOD) was timely received in March 2005 
and a statement of the case (SOC) was issued in August 2005; 
however the Veteran did not submit a timely substantive appeal, 
VA Form 9, or equivalent, within the subsequent sixty day period, 
and the March 2004 decision became final.

Currently, the appellant contends that he was exposed to Agent 
Orange and other cancer-causing chemicals such as DDT and 
asbestos during service state-side.  

New evidence has been added to the record, namely, the Veteran's 
statements that his duties as a truck driver included 
transporting these cancer-causing substances, including Agent 
Orange, from Camp Lejeune to Cherry Point, North Carolina for 
shipment to Vietnam.  

Prior unappealed decisions are final.  However, a claim will be 
reopened and the former disposition reviewed if new and material 
evidence is presented or secured with respect to the claim which 
has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).  When "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by itself 
or when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO determined 
that the Veteran had not been exposed to Agent Orange because he 
did not serve in Vietnam during the Vietnam era; and, there was 
no evidence of in-service incurrence of lung cancer or incurrence 
of lung cancer within one year of service discharge.   

Since the prior final decision, evidence has been added to the 
claims file, including numerous statements of the Veteran 
asserting that his exposure to in-service herbicides came not 
from exposure in Vietnam, but rather, came from transporting 
Agent Orange and other cancer-causing chemicals from Camp Lejeune 
to Cherry Point, North Carolina.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Thus, the additional evidence is new and material and reopening 
the claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a claim 
of entitlement to service connection for lung cancer having been 
submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for lung cancer, 
VA now has the duty to notify the appellant as to how to 
substantiate his claim and to assist him in the development of 
the claim.  As such, VA must obtain relevant records which could 
possibly substantiate the claim and conduct an appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); 38 U.S.C.A. § 5107(a) (West 2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Here, the Veteran is not entitled to the presumption of in-
service herbicide exposure because it is undisputed that he did 
not serve in the Republic of Vietnam during the Vietnam Era.  

However, given his statements regarding possible state-side 
exposure, additional development is warranted in an attempt to 
corroborate the Veteran's account of his exposure.  

Moreover, the Federal Circuit has determined that a claimant is 
not precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); 38 C.F.R. § 3.303(d).

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, in 
the alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation (such 
as whether a condition claimed is the result of active service in 
the military), a medical opinion is necessary to decide the 
claim.  

Here, the Veteran claims he was exposed to Agent Orange and other 
cancer-causing chemicals such as DDT during service while 
stationed at Camp Lejeune, North Carolina.  Specifically, the 
Veteran maintains that he was ordered to transport the materials 
from the base to Cherry Point, North Carolina for transport to 
Vietnam.  

The RO should undertake to corroborate the Veteran's account of 
exposure to cancer-causing chemicals, including Agent Orange, 
during service, based on the statements provided by the Veteran.  

Moreover, the claims folder reveals that the Veteran may be in 
receipt of SSA disability benefits.  Accordingly, the 
administrative decision and the medical records upon which SSA 
relied in reaching its decision should be requested and 
associated with the claims file.  VA's duty to assist encompasses 
obtaining medical records that supported an SSA award of 
disability benefits as they may contain information relevant to 
VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to request the 
approximate dates, or timeframe he claims to 
have loaded trucks and/or transported cancer-
causing chemicals from Camp Lejeune to Cherry 
Point North Carolina.  

2.  Request, directly from the SSA, complete 
copies of any determination on a claim for 
disability benefits from that agency, 
together with the medical records that served 
as the basis for any such determination. All 
attempts to fulfill this development should 
be documented in the claims file. 

3.  After completion of Step 1, follow the 
protocols set forth in M21-1MR, Part IV, 
Subpart ii, 2.C.10.n (Verifying Herbicide 
Exposure on a Factual Basis in Locations 
Other Than in RVN).  Contact the appropriate 
source(s) and request corroboration of the 
Veteran's account of exposure to Agent Orange 
and/or other cancer-causing chemicals 
including, but not limited to DDT and/or 
asbestos fibers.

4.  After completion of steps 1 to 3, 
schedule the Veteran for a VA examination to 
determine the nature and likely etiology of a 
claimed lung cancer.  The claims folder must 
be made available to and be reviewed by the 
examiner in conjunction with the examination 
and that review should be noted in the 
examination report.  The examiner should 
provide an opinion as to whether lung cancer 
is at least as likely as not (i.e., 50 
percent or greater probability) related to 
(a) service or an incident of service; or, if 
found, (b) to herbicide or other cancer-
causing chemical exposure.  A rationale 
should be provided for all opinions offered.

5.  Then, readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC), and an 
appropriate period of time allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


